DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.
 
Response to Amendment
The amendment filed 19 January 2022 has been entered.
Claims 1-5 remain pending in the application, wherein claim 1 has been amended.  The examiner acknowledges no new matter has been introduced by these amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the electromagnetic-wave absorbing layer is impedance matched” in line 8.  This limitation is unclear because it does not provide the comparison being impedance matched (i.e. what the electromagnetic-wave absorbing layer is impedance matched to).  In the interest of advancing prosecution, the disputed limitation will be considered to be where the impedance of the electromagnetic-wave absorbing layer is matched to electromagnetic wave impedance in air of about 377 Ω, as described in the instant application (instant specification, paragraph 0066).
Claims 2-5 stand rejected as they depend on a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuzukiyama (JP 2004-281632, previously cited) in view of Yamazaki et al. (JP 2002-198685, previously cited) and Ohkoshi et al. (US PGPub. No. 2010/0238063, previously cited).
Claim 1: Tsuzukiyama teaches a thin electromagnetic wave absorber having a conductive film layer, a dielectric layer, and an impedance film layer (p. 1) (i.e. an electromagnetic wave absorbing sheet).  The impedance layer is a radio wave absorber (i.e. the impedance layer is an electromagnetic wave absorbing layer) (paragraph spanning p. 2-3) and the layers are arranged such that the dielectric layer 1b is between the impedance layer 1c (i.e. the electromagnetic wave absorbing layer) and the conductive layer 1a (p. 3; Fig. 1 copied below) (i.e. the dielectric layer is arranged on a back surface of the electromagnetic wave absorbing layer).  The transmission line model shown in Fig. 3 includes a line length corresponding to the thickness of the dielectric layer prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Other suitable materials for the dielectric layer include polyethylene, polypropylene, polycarbonate, acrylic resin, insulating ceramics, etc.  Tsuzukiyama generally teaches that the thickness of the dielectric layer is preferably less than 0.04λ (p. 7).  For a millimeter-wave band (i.e. about 1 mm, which overlaps the range of wavelength for radio waves), the thickness would be less than about 0.04 times 1 mm (i.e. about 0.04 mm, which is about 40 µm), which overlaps the claimed range.  See MPEP § 2144.05.  However, 

    PNG
    media_image1.png
    302
    276
    media_image1.png
    Greyscale
(Tsuzukiyama, Fig. 1)

In a related field of endeavor, Yamazaki teaches a laminated type radio wave absorber (paragraph 0001).  Layers A, B, and C are a first material of a magnetic material dispersed in a resin and each having an absorption at different frequencies, and the layers are stacked in combinations with alternating layers of a dielectric material to provide an electromagnetic wave absorber with a predetermined absorption characteristic (paragraphs 0006-0007).  Yamazaki teaches the use of PE (i.e. polyethylene) as the dielectric material (paragraphs 0008 and 0010) and the first material of a magnetic material dispersed in a resin may be ferrite in a rubber material (i.e. a magnetic iron oxide and a rubber binder) (paragraph 0010).  The ferrite-rubber material of layers A, B, and C exhibit absorption characteristics of frequencies of about 2-20 GHz (i.e. near a millimeter-wave band) (paragraph 0011).  Yamazaki additionally teaches that PE (i.e. the dielectric layer) plays a role of an adhesive (i.e. the dielectric layer has adhesiveness) (paragraph 0010).
As Tsuzukiyama and Yamazaki both teach layered structures as radio wave absorbers, they are analogous.  Tsuzukiyama teaches a thin structure of wherein the dielectric layer (which may be PET, PE, etc.) should have a thickness of 0.04λ, and Yamazaki teaches PE as a dielectric material layered between the layers of a first material that may be a magnetic iron oxide dispersed in a rubber 
In a related field of endeavor, Ohkoshi teaches a magnetic crystal suitable for electromagnetic wave absorbers for use in a high-frequency band of 25 GHz or more (i.e. a frequency band in or above a millimeter-wave band) (paragraph 0001), and more specifically may range from 25-160 GHz (paragraph 0023).  The magnetic crystal is derived from an ε-Fe2O3 crystal (i.e. a magnetic iron oxide) by substituting a part of the Fe site with a trivalent metal element (paragraph 0018), and the degree of substitution allows the peak position of absorption to fall within a desired band range, such as 76 GHz ± 10 GHz (paragraph 0023).  A powder of the electromagnetic wave absorbing material is mixed with a non-magnetic polymer substrate serving as a binder (paragraphs 0058-0059), which may be rubber (paragraph 0060) (i.e. particulate electromagnetic-wave absorbing material and a rubber binder).  The mixture may be injection-molded into a desired shape or may be applied onto a surface of a substrate (i.e. a layer) (paragraph 0062).  The claim limitation of “and thus absorbs electromagnetic waves” is acknowledged; however this limitation for the claimed electromagnetic-wave absorbing sheet (i.e. a claimed product) is not considered to render a patentable distinction over the prior art because it recites either a manner of operating the disclosed material (i.e. the manner in which electromagnetic waves are absorbed) or alternatively recites a specific material property.  See MPEP §§ 2112 and 2114.
As both Yamazaki and Ohkoshi teach the use of a magnetic iron oxide dispersed in a non-magnetic polymer such as rubber to form an electromagnetic wave absorbing material, they are 2O3 crystal dispersed in rubber as the electromagnetic wave absorbing layer as taught by Ohkoshi because this material is known in the art for forming an electromagnetic wave absorbing layer that is effective in a millimeter-wave band and one would have had a reasonable expectation of success.
Claim 2: Yamazaki teaches a reflecting surface R, such as an aluminum plate with a thickness of 0.5 mm, located on the back of the multiple layers of electromagnetic wave absorbing layers and dielectric layers and describes where Fig. 1a (copied below) shows the direction of incident waves (“EM”) as passing through the electromagnetic wave absorbing layers and dielectric layers (paragraph 0010).  Tsuzukiyama teaches a conductive coating layer 1a adjacent to the dielectric layer 1b (Fig. 1 above), wherein the conductive film layer may include metal thin films, such as Al, or a metal foil (p. 6).  Since Yamazaki teaches a reflecting layer of an aluminum plate and that the reflection is at the surface (“a reflecting surface”; paragraph 0010) and Tsuzukiyama teaches a layer that may be an aluminum thin film, it would have been obvious to one of ordinary skill in the art before the effective filing date that metal film of Tsuzukiyama also acts as a reflecting layer as taught by Yamazaki.  Tsuzukiyama teaches where this metal layer is adjacent the dielectric layer on the opposite side of the dielectric layer from the impedance layer (i.e. electromagnetic wave absorbing layer).

    PNG
    media_image2.png
    299
    469
    media_image2.png
    Greyscale
(Yamazaki, Fig. 1a)

Claims 3-4: Ohkoshi teaches an electromagnetic wave absorbing material that includes an ε-Fe2O3 crystal (i.e. epsilon iron oxide) and wherein a part of the Fe site is substituted with a trivalent metal element (paragraph 0018).
	Claim 5: Yamazaki teaches a dielectric layer of PE (paragraph 0010).  The multilayered structure is a stacked body with two or more layers of dielectric PE (Yamazaki Fig. 1a above).  Furthermore, Yamazaki teaches that when it is necessary to keep a distance between the layers of first material, a few PE layers may be overlapped (i.e. stacked together as two or more layers) (paragraph 0010).

Response to Arguments
Applicant’s arguments filed 19 January 2022 have been fully considered but they are not persuasive.  Applicant argues, see p. 10-11, that the prior art does not teach or render as obvious the amended limitation of the impedance of the electromagnetic-wave absorbing layer being matched with the impedance in air.  Applicant particularly notes, see p. 11, that Tsuzukiyama teaches the surface impedance of the impedance layer to be 50 Ω or less.  It is noted that the range of surface impedance of 50 Ω or less includes where the surface impedance may be 0 Ω and therefore overlaps the claimed range.  The courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed range has been presented.  Furthermore, as outlined above, Tsuzukiyama also positively teaches that, when there is no reactance component, the surface resistivity of the impedance layer (i.e. the electromagnetic wave absorbing layer) is equal to the radio wave impedance in air (i.e. the electromagnetic wave absorbing layer is impedance matched, as interpreted above due to indefiniteness) and radio waves are absorbed most efficiently (paragraph spanning p. 6-7).  This .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SETH DUMBRIS/Primary Examiner, Art Unit 1784